 

Exhibit 10.1.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
Sameer Harish (the “Executive”), and Ruthigen, Inc., a Delaware corporation (the
“Corporation”) effective as of June 24, 2014 (the “Effective Date”);

 

RECITALS

 

WHEREAS, prior to the date hereof, the Executive has been employed by the
Corporation pursuant to an offer letter dated January 29, 2013 as amended on May
23, 2013; and

 

WHEREAS, the board of directors of the Corporation desires to continue to employ
the Executive as its Chief Financial Officer and the Executive desires to
continue to be so employed by the Corporation on the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and promises of the parties herein, the receipt and sufficiency of
which are hereby acknowledged by each of the parties, the Corporation and the
Executive hereto agree as follows:

 

1.           Employment and Duties.

 

1.1           Position. On the terms and subject to the conditions set forth
herein, the Corporation agrees to continue to employ the Executive as its Chief
Financial Officer for the Period of Employment (as defined in Section 2). The
Executive does hereby accept and agree to such continued employment, on the
terms and conditions expressly set forth in this Agreement. At the request of
the Board and without additional compensation, the Executive shall also serve as
an officer and/or director of any or all of the subsidiaries of the Corporation.

 

1.2           Duties. During the Period of Employment (as defined in Section 2),
the Executive shall serve the Corporation as its Chief Financial Officer. The
Executive shall be responsible for the general financial management of the
business and have such other duties and responsibilities as the Board or the
Corporation’s Chief Executive Officer (the “CEO”) shall designate that are
consistent with the Executive’s position as Chief Financial Officer of the
Corporation. The Executive shall perform all of such duties and responsibilities
in accordance with the legal directives of the Board and the CEO in accordance
with the practices and policies of the Corporation as in effect from time to
time throughout the Period of Employment (as defined in Section 2) (including,
without limitation, the Corporation’s insider trading and ethics policies, as
they may change from time to time). While employed as Chief Financial Officer of
the Corporation, the Executive shall report to the CEO. Throughout the Period of
Employment (as defined in Section 2), the Executive shall not serve on the
boards of directors or advisory boards of any other entity unless such service
is expressly approved by the Board.

 

 

 

 

1.3           No Other Employment; Minimum Time Commitment. Throughout the
Period of Employment (as defined in Section 2), the Executive shall both (i)
devote substantially all of the Executive’s business time, energy and skill to
the performance of the Executive’s duties for the Corporation, and (ii) hold no
other job. The Executive agrees that any involvement in, or any appointment to
or continuing service on the board of directors or similar body of, any
corporation or other entity must be first approved in writing by the
Corporation. The foregoing provisions of this Section 1.3 shall not prevent the
Executive from engaging in charitable activities and community affairs, and
managing Executive's personal investments and affairs; provided, however, that
the activities shall be limited by Executive so as not to materially interfere,
individually or in the aggregate, with the performance of Executive's duties and
responsibilities hereunder and any investment in a competing business must
comply with Section 7(b). The Executive agrees that, as of the Effective Date,
Exhibit A to this Agreement sets forth a complete and accurate description of
(i) any direct involvement of the Executive in any other corporation or business
that reasonably could be construed as falling outside the scope of the foregoing
permitted investments and involvement, and (ii) any board of directors or
similar body of any corporation or other entity on which the Executive is a
member. The Corporation may require the Executive to resign from membership on
any board or similar body of any entity, on which he may now or in the future
serve, if the Corporation determines that the Executive’s membership on such
board or similar body interferes (interference shall include, without
limitation, giving rise to conflicts or competitive activity) with the
performance of the Executive’s duties hereunder.

 

1.4           No Breach of Contract. The Executive hereby represents to the
Corporation that: (i) the execution and delivery of this Agreement by the
Executive and the Corporation, and the performance by the Executive of the
Executive’s duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any other agreement or policy to which the Executive is
a party or otherwise bound; (ii) the Executive has no information (including,
without limitation, confidential information and trade secrets) of any other
person or entity which the Executive is not legally and contractually free to
disclose to the Corporation; and (iii) the Executive is not bound by any
confidentiality, trade secret or similar agreement with any other person or
entity.

 

1.5           Location. The Executive acknowledges that the Corporation’s
principal executive offices are currently located in Santa Rosa, California. The
Executive’s principal place of employment shall be the Corporation’s principal
executive offices, as they may be moved from time to time at the discretion of
the Corporation. The Executive agrees that the Executive will be regularly
present at the Corporation’s principal executive offices and that the Executive
may be required to travel from time to time in the course of performing the
Executive’s duties for the Corporation.

 

2.           Period of Employment.

 

The “Period of Employment” under this Agreement shall commence on the Effective
Date, and shall continue in full force and effect until the date of Executive’s
termination pursuant to Section 5. This Agreement shall govern the terms of
Executive’s employment hereunder on and after the Effective Date.

 

3.           Compensation.

 

3.1           Base Salary. As of the Effective Date and during the Period of
Employment, the Corporation shall pay to the Executive a base salary at the rate
of $225,000 per year, subject to increase (but not decrease) by the Board (the
“Base Salary”). The Executive’s Base Salary shall be paid in accordance with the
Corporation’s regular payroll practices in effect from time to time, but not
less frequently than in monthly installments.

 

3.2           Stock-based Incentive Compensation. The Executive shall be
eligible to participate in the Corporation’s stock-based incentive compensation
plan or plans pursuant to the terms and conditions of such plan or plans. The
Corporation may, in its sole discretion, grant stock options and/or make other
stock-based awards to the Executive. Any such stock-based incentive compensation
made to the Executive shall include the following provision: notwithstanding any
provisions to the contrary in this Agreement or any other agreement or plan, if
the Corporation consummates a Change of Control (as defined herein), any and all
stock options, stock appreciation rights, restricted stock awards, and similar
equity and equity-based awards granted by the Corporation to the Executive that
are then-outstanding but unvested shall become fully vested and exercisable
immediately prior to and subject to the consummation of the Change of Control.

 

2

 

 

3.3           Bonus and Incentive Plans. The Executive shall be eligible to
participate in the Corporation’s bonus plans and incentive plans as established
from time to time by the Corporation. Any bonus shall be paid no later than June
15 of the fiscal year following the fiscal year with respect to which such bonus
is earned.

 

4.           Benefits.

 

4.1           Health and Welfare. During the Period of Employment, the Executive
shall be entitled to participate in all employee pension and welfare benefit
plans and programs made available by the Corporation to the Corporation’s
senior-level employees generally, as such plans or programs may be in effect
from time to time.

 

4.2           Reimbursement of Business Expenses. The Executive is authorized to
incur reasonable expenses in carrying out the Executive’s duties for the
Corporation under this Agreement and entitled to reimbursement for all such
expenses the Executive incurs during the Period of Employment in connection with
carrying out the Executive’s duties for the Corporation, subject to the
Corporation’s reasonable expense reimbursement policies in effect from time to
time. The Corporation shall reimburse the Executive to the extent required by
the preceding sentence.

 

4.3           Vacation and Other Leave. During the Period of Employment, the
Executive shall accrue and be entitled to take paid vacation in accordance with
the Corporation’s standard vacation policies in effect from time to time,
including the Corporation’s policies regarding vacation accruals. The Executive
shall also be entitled to all other holiday and leave pay generally available to
all other employees of the Corporation.

 

5.           Termination.

 

5.1           Termination by the Corporation. The Executive’s employment by the
Corporation, and the Period of Employment, may be terminated at any time by the
Corporation: (i) with Cause (as defined in Section 5.5), or (ii) without Cause,
or (iii) in the event of the Executive’s death, or (iv) in the event that the
Board determines in good faith that the Executive has a Disability (as defined
in Section 5.5).

 

5.2           Termination by the Executive. The Executive’s employment by the
Corporation, and the Period of Employment, may be terminated at any time by the
Executive, on no less than sixty (60) days’ prior written notice to the
Corporation. Any termination by the Executive for Good Reason (as defined in
Section 5.5) shall be communicated by a Notice of Termination to the
Corporation. For purposes of this Agreement, in the case of a notice given by
the Executive to the Corporation, a “Notice of Termination” means a written
notice which (i) is communicated to the Corporation within ninety (90) days of
the initial existence of the condition giving rise to the Executive’s right to
terminate for Good Reason, (ii) indicates the specific termination provision in
this Agreement relied upon, (iii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, (iv) waives the Executive’s right
to terminate for Good Reason if the Corporation within thirty (30) days of such
notice cures the condition otherwise giving rise to the Executive’s right to
terminate for Good Reason, and, (v) if the termination date is other than the
date that is thirty-one (31) days after the communication of such notice,
specifies the termination date (which date shall be not more than forty-five
(45) days after the giving of such notice).

 

3

 

 

5.3           Benefits Upon Termination. If the Executive’s employment by the
Corporation is terminated during the Period of Employment for any reason by the
Corporation or by the Executive, the Corporation shall have no further
obligation to make or provide to the Executive, and the Executive shall have no
further right to receive or obtain from the Corporation, any payments or
benefits except:

 

(a)          the Corporation shall pay the Executive (or, in the event of his
death, the Executive’s estate) any Accrued Obligations (as defined in Section
5.5); and

 

(b)          if, during the Period of Employment, the Executive’s employment is
terminated by the Corporation without Cause or by the Executive for Good Reason
(as defined in Section 5.5) (and, in each case, other than due to either the
Executive’s death, or a good faith determination by the Board that the Executive
has a Disability):

 

(i)          the Corporation shall, subject to the conditions set forth in
Section 5.3(c) and the constraints set forth in Section 5.8, also pay the
Executive a severance benefit equal to eighteen (18) times the average monthly
Base Salary paid to the Executive over the twelve (12) whole months preceding
the month in which the termination of the Executive’s employment occurs (or, if
the Period of Employment has not been in effect for twelve (12) whole months
preceding the month in which the termination of the Executive’s employment
occurs, the average monthly Base Salary for this purpose shall be determined
based on the average monthly Base Salary paid to the Executive over the whole
months in the Period of Employment occurring prior to the month in which the
termination of the Executive’s employment occurs). Subject to the conditions set
forth in Section 5.3(c), such amount shall be paid to the Executive (without
interest) in a lump sum amount on the Corporation’s first regular payroll date
following the date the Release is effective and irrevocable, provided, that, if
the period set forth in Section 5.4(a) in which the Release must be effective
and irrevocable begins in one tax year and ends in a later tax year, the
severance benefit will be paid on the Corporation’s first regular payroll date
following the date the Release is effective and irrevocable that occurs in the
later tax year;

 

(ii)         the Corporation shall, subject to the conditions set forth in
Section 5.3(c), pay as a severance benefit one hundred percent (100%) of the
Executive’s premiums under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) for the same or reasonably equivalent medical coverage, as in effect
on the date the Executive’s employment terminated, for a period not to exceed
the lesser of one year following the date of such termination or until the
Executive becomes eligible for medical insurance coverage provided by another
employer; and

 

4

 

 

(iii)        as of the date the Executive’s employment terminates, any and all
stock options, stock appreciation rights, restricted stock awards, and similar
equity and equity-based awards granted by the Corporation to the Executive
outstanding immediately prior to such termination of employment shall thereupon
be deemed fully vested and shall be exercisable for a period of no less than
twelve (12) months thereafter or until the stated expiration date for such
option or award at the end of its maximum term, whichever is earlier; provided,
however, that this Section 5.3(b)(iii) shall not affect any right of the
Corporation to terminate such option or award in connection with a Corporate
Transaction (as defined in the Ruthigen, Inc. 2013 Employee, Director, and
Consultant Equity Incentive Plan) of the Corporation or similar event to the
extent such right exists under the provisions of any agreement evidencing such
option or award. Notwithstanding the foregoing in the event of a termination of
Executive’s employment solely for Good Reason pursuant to Section 5.5(d)(ii)
prior to a Change of Control, only the restricted stock units granted by the
Corporation to the Executive on May 12, 2014 shall be deemed fully vested as of
the termination date and all other equity and equity-based awards granted by the
Corporation to the Executive prior to or after the date of this Agreement shall
be governed by the terms set forth in such award agreements upon a termination
of employment.

 

(c)          Any obligation of the Corporation pursuant to Section 5.3(b) to pay
a severance benefit in the circumstances described therein is further subject to
the following two conditions precedent: (i) such severance obligation shall be
paid only if the Executive has remained in compliance with all of the provisions
of Section 5.6, and Sections 7 through 12, and such obligation shall terminate
immediately if the Executive is for any reason not in compliance with one or
more of the provisions of Section 5.6, and Sections 7 through 12; and (ii) the
Executive’s satisfaction of the release obligations set forth in Section 5.4.
For purposes of the preceding sentence, if the Executive is not in compliance
with one or more provisions of Section 5.6, and Sections 7 through 12, and a
cure is reasonably possible in the circumstances, the Executive will not be
deemed to have breached such provision(s) unless the Executive is given notice
and a reasonable opportunity (in no case shall more than a 10-day cure period be
required) to cure such breach and such breach is not cured within such time
period. The parties agree that a cure will not be reasonably possible in all
circumstances including, without limitation, a material breach of
confidentiality or similar occurrence.

 

(d)          Except as expressly provided herein, the foregoing provisions of
this Section 5.3 shall not affect: (i) the Executive’s receipt of benefits
otherwise due to terminated employees under group insurance coverage consistent
with the terms of the applicable Corporation welfare benefit plan; (ii) the
Executive’s rights under COBRA to continue participation in medical, dental,
hospitalization and life insurance coverage; (iii) the Executive’s receipt of
benefits otherwise due in accordance with the terms of the Corporation’s 401(k)
plan (if any); or (iv) any rights that the Executive may have under and with
respect to a stock option, stock appreciation right, restricted stock award, or
similar equity or equity-based award, to the extent that such award was granted
before the date that the Executive’s employment by the Corporation terminates
and to the extent expressly provided in the written agreement evidencing such
award.

 

5.4         Release; Exclusive Remedy.

 

(a)          This Section 5.4 shall apply notwithstanding anything else
contained in this Agreement to the contrary. As a condition precedent to any
Corporation obligation to the Executive pursuant to Section 5.3(b), the
Executive shall provide the Corporation with a valid, written general release of
claims (the “Release”) substantially in the form attached hereto as Exhibit C on
or before the period provided for in the Release pursuant to applicable law, and
such Release shall have not been revoked by the Executive pursuant to any
revocation rights afforded by applicable law. The Corporation shall have no
obligation to make any payment to the Executive pursuant to Section 5.3(b)
unless and until the Release contemplated by this Section 5.4 becomes
irrevocable by the Executive in accordance with all applicable laws, rules, and
regulations.

 

5

 

 

(b)          The Executive agrees that the payments contemplated by Section 5.3
shall constitute the exclusive and sole remedy for any termination of his
employment and the Executive covenants not to assert or to pursue any other
remedies, at law or in equity, with respect to any termination of employment.
The Corporation and Executive acknowledge and agree that there is no duty of the
Executive to mitigate damages under this Agreement. All amounts paid to the
Executive pursuant to Section 5.3 shall be paid without regard to whether the
Executive has taken or takes actions to mitigate damages.

 

5.5         Certain Defined Terms.

 

(a)          As used herein, “Accrued Obligations” means:

 

(i)          any Base Salary that has accrued but has not yet been paid to the
Executive (including accrued and unpaid vacation time) through the Period of
Employment; and

 

(ii)         any reimbursement due to the Executive pursuant to Section 4.2 for
expenses incurred by the Executive through the Period of Employment.

 

(b)          As used herein, “Cause” shall mean the reasonable and good faith
determination by a majority of the Board based on its reasonable belief at the
time, that, during the Period of Employment, any of the following events or
contingencies exists or has occurred:

 

(i)          the Executive is convicted of, or has pled guilty to, a felony
(under the laws of the United States or any state thereof); or

 

(ii)         the Executive has engaged in acts of fraud, material dishonesty or
other acts of willful misconduct in the course of his duties hereunder, unless
the Executive believed in good faith that such acts were in the interests of the
Corporation; or

 

(iii)        the Executive willfully and repeatedly fails to perform or uphold
his duties under this Agreement; or

 

(iv)        the Executive willfully fails to comply with reasonable directives
of the Board which are communicated to him in writing.

 

(c)          As used herein, “Disability” shall mean a physical or mental
impairment which substantially limits a major life activity of the Executive and
which renders the Executive unable to perform the essential functions of the
Executive’s position, even with reasonable accommodation which does not impose
an undue hardship on the Corporation, for ninety (90) days in any consecutive
twelve (12) month period, but only if the Executive is considered to be disabled
within the meaning of Treasury Regulation section 1.409A-3(i)(4). Without
limiting the circumstances in which the Executive may be determined to be
disabled as defined in Treasury Regulation section 1.409A-3(i)(4), the Executive
will be presumed to be disabled if determined to be totally disabled by the
Social Security Administration or if determined to be disabled in accordance
with a disability insurance program, provided the definition of disability
applied under such disability insurance program complies with the requirements
of Treasury Regulation section 1.409A-3(i)(4).

 

(d)          As used herein, “Good Reason” shall mean the occurrence of one or
more of the following without the Executive’s written consent:

 

6

 

 

(i)          the assignment of the Executive to duties materially inconsistent
with the Executive’s authorities, duties, responsibilities, and status
(including titles and reporting requirements) as Chief Financial Officer of the
Corporation, or a material reduction or alteration in the nature or status of
the Executive’s authorities, duties, or responsibilities, other than an
insubstantial and inadvertent act that is remedied by the Corporation promptly
after receipt of notice thereof given by the Executive; or

 

(ii)         a reduction by the Corporation of 10% or more over a period of less
than 12 months in the Executive’s Base Salary as in effect on the Effective Date
or as the same shall be increased from time to time, or the Corporation
otherwise materially fails to satisfy its compensation obligations to the
Executive under this Agreement, after notice by the Executive and a reasonable
opportunity to cure; or

 

(iii)        the failure of the Corporation to obtain a satisfactory agreement
from any successor to the Corporation to assume and agree to perform this
Agreement.

 

provided, however, that none of the events specified in clause (i), (ii), or
(iii) above shall constitute Good Reason unless the Executive shall have
provided to the Corporation a Notice of Termination pursuant to Section 5.2.

 

(e)           “Initial Public Offering” means the initial public offering of the
Corporation registered on Form S-1 (or any successor form under the Securities
Act of 1933, as amended).

 

(f)          For the purposes of this Agreement, a “Change of Control” means the
occurrence of any of the following:

 

(i)          a sale, lease or other disposition of all or substantially all of
the assets of the Corporation and its subsidiaries, taken as a whole;

 

(ii)         any consolidation or merger of the Corporation with or into any
other corporation or other person, or any other corporate reorganization or
transaction (including the acquisition of capital stock of the Corporation),
whether or not the Corporation is a party thereto, in which the stockholders of
the Corporation immediately prior to such consolidation, merger, reorganization
or transaction, own capital stock and either:

 

a.represent directly, or indirectly through one or more entities, less than
fifty percent (50%) of the economic interests in or voting power of the
Corporation or other surviving entity immediately after such consolidation,
merger, reorganization or transaction, or

 

b.do not directly, or indirectly through one or more entities, have the power to
elect a majority of the entire board of directors of the Corporation or other
surviving entity immediately after such consolidation, merger, reorganization or
transaction; or

 

(iii)        any stock sale or other transaction or series of related
transactions, whether or not the Corporation is a party thereto, after giving
effect to which in excess of fifty percent (50%) of the Corporation’s voting
power is owned directly, or indirectly though one or more entities, by any
person and its “affiliates” or “associates” (as such terms are defined in the
rules adopted by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended); or

 

7

 

 

(iv)        a change in the composition of the board of directors of the
Corporation, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either (A)
are directors of the Corporation as of March 26, 2014, or (B) are elected, or
nominated for election, to the board of directors of the Corporation with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Corporation).

 

(v)         “Change of Control” shall be interpreted, if applicable, in a
manner, and limited to the extent necessary, so that it will not cause adverse
tax consequences under Section 409A (as defined herein).

 

but excluding, in any case referred to in clause (iii) or (iv) of this
definition, the Initial Public Offering, or any bona fide primary or secondary
public offering following the occurrence of the Initial Public Offering.

 

(g)          For purposes of the definition of “Change of Control”, the
following definitions shall be applicable:

 

(i)          The term “person” shall mean any individual, corporation or other
entity and any group as such term is used in Section 13(d) (3) or 14(d) (2) of
the Exchange Act.

 

(ii)         Any person shall be deemed to be the beneficial owner of any shares
of capital stock of the Corporation:

 

a.which that person owns directly whether or not of record, or

 

b.which that person has the right to acquire pursuant to any agreement or
understanding or upon exercise of conversion rights, warrants, or options, or
otherwise, or

 

c.which are beneficially owned, directly or indirectly (including shares deemed
owned through application of clause (B) above, by an “affiliate” or “associate”
(as defined in the rules of the Securities and Exchange Commission under the
Securities Act of 1933, as amended) of that person, or

 

d.which are beneficially owned, directly or indirectly (including shares deemed
owned through application of clause (B) above), by any other person with which
that person or his “affiliate” or “associate” (defined as aforesaid) has any
agreement, arrangement, or understanding for the purpose of acquiring, holding,
voting or disposing of capital stock of the Corporation.

 

(iii)        The outstanding shares of capital stock of the Corporation shall
include shares deemed owned through application of clause (ii) (b), (c), and (d)
above, but shall not include any other shares which may be issuable pursuant to
any agreement or upon exercise of conversion rights, warrants or options, or
otherwise, but which are not actually outstanding.

 

8

 

 

5.6         Resignations. Upon or promptly following any termination of
Executive’s employment with the Corporation, the Executive agrees to resign, as
of the date of such termination, from (i) each and every board of directors (or
similar body, as the case may be) of each of its subsidiaries on which the
Executive may then serve (and any committees thereof), and (ii) each and every
office of the Corporation and each of its subsidiaries that the Executive may
then hold, and all positions that he may have previously held with the
Corporation and any of its subsidiaries.

 

5.7         Excise Tax Gross-Up. During and after the Period of Employment, the
Executive shall be entitled to the excise tax protections set forth in Exhibit B
hereto.

 

5.8         Section 409A of the Internal Revenue Code.

 

(a)          This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986 (“Section 409A”) and shall be construed and
interpreted consistent with that intent. In the event that any payment or
benefit payable under Section 5.3 of this Agreement is not compliant with
Section 409A and any taxes, penalties or interest are imposed on the Executive
under Section 409A as a result of such noncompliance (the “Section 409A
Penalties”), the Corporation shall put the Executive in an after tax economic
position equivalent to the position the Executive would have been in without the
imposition of such Section 409A Penalties. The Executive shall notify the
Corporation in writing of any claim by the Internal Revenue Service or state tax
authorities that, if successful, would require the payment of any such Section
409A Penalties or related state tax statutes. The Executive’s right to be put in
an equivalent after tax economic position is subject to the Executive providing
such notification no later than ten business days after Executive is informed in
writing of such claim. If the Corporation desires to contest such claim,
Executive shall (i) cooperate with the Corporation in good faith in order to
effectively contest such claim and (ii) permit the Corporation to participate in
any proceedings relating to such claim. The Corporation shall control all
proceedings taken in connection with such contest; provided, however, that the
Corporation shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest.
This section shall also apply to any taxes, penalties, or interest imposed by
any state that are calculated in a manner similar to taxes, penalties, or
interest imposed by Section 409A(a)(1)(B), including those amounts imposed by
the California Revenue and Taxation Code (R&TC) Sections 17501 and 24601.

 

(b)          If and to the extent that any payment or benefit under this
Agreement, or any plan or arrangement of the Corporation, is determined by the
Corporation to constitute “non-qualified deferred compensation” subject to
Section 409A and is payable to the Executive by reason of the Executive’s
termination of employment, then (a) such payment or benefit shall be made or
provided to the Executive only upon a “separation from service” as defined for
purposes of Section 409A under applicable regulations (a “Separation from
Service”) and (b) if the Executive is a “specified employee” (within the meaning
of Section 409A and as determined by the Corporation), such payment or benefit
shall not be made or provided before the date that is six months after the date
of the Executive’s Separation from Service (or the Executive’s earlier death).
For the purposes of clarity, the first payment thereof will include a catch-up
payment covering the amount that would have otherwise been paid to the Executive
during the period between the termination of Executive’s employment and the
first payment date but for the application of this provision, and the balance of
the installments (if any) will be payable in accordance with their original
schedule.

 

(c)          To the extent any expense reimbursement or in-kind benefit is
determined to be subject to Section 409A, the amount of any such expenses
eligible for reimbursement or in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits
provided in any other taxable year (except under any lifetime limit applicable
to expenses for medical care), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which the
Executive incurred such expenses, and in no event shall any right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.

 

9

 

 

(d)          To the extent that any provision of this Agreement is ambiguous as
to its compliance with Section 409A, the provision will be read in such a manner
so that all payments hereunder comply with Section 409A. To the extent any
payment under this Agreement may be classified as a “short-term deferral” within
the meaning of Section 409A, such payment shall be deemed a short-term deferral,
even if it may also qualify for an exemption from Section 409A under another
provision of Section 409A. Payments pursuant to this section are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

 

6.           Means and Effects of Termination.

 

Any termination of the Executive’s employment under this Agreement shall be
communicated by written notice of termination from the terminating party to the
other party. The notice of termination shall indicate the specific prevision(s)
of this Agreement relied upon in effecting the termination.

 

7.           Non-Competition.

 

The Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Corporation, the amount of sensitive and confidential
information involved in the discharge of the Executive’s position with the
Corporation, and the harm to the Corporation that would result if such knowledge
or expertise was disclosed or made available to a competitor. Based on that
understanding, the Executive hereby expressly agrees as follows:

 

(a)          As a result of the particular nature of the Executive’s
relationship with the Corporation, in the capacities identified earlier in this
Agreement, for the Period of Employment, the Executive hereby agrees that he
will not, directly or indirectly, (i) engage in any business for the Executive’s
own account or otherwise derive any personal benefit from any business that
competes with the business of the Corporation or any of its affiliates (the
Corporation and its affiliates are referred to, collectively, as the “Company
Group”), (ii) enter the employ of, or render any services to, any person engaged
in any business that competes with the business of any entity within the Company
Group, (iii) acquire a financial interest in any person engaged in any business
that competes with the business of any entity within the Company Group, directly
or indirectly, as an individual, partner, member, shareholder, officer,
director, principal, agent, trustee, or consultant, or (iv) interfere with
business relationships (whether formed before or after the Effective Date)
between the Corporation, any of its respective affiliates or subsidiaries, and
any customers, suppliers, officers, employees, partners, members or investors of
any entity within the Company Group. For purposes of this Agreement, businesses
in competition with the Company Group shall include, without limitation,
businesses which any entity within the Company Group may conduct operations, and
any business which any entity within the Company Group has specific plans to
conduct operations in the future and as to which the Executive is aware of such
planning, whether or not such businesses have or have not as of that date
commenced operations.

 

(b)          Notwithstanding anything to the contrary in this Agreement, the
Executive may, directly or indirectly, own, solely as an investment, securities
of any Person which are publicly traded on a national or regional stock exchange
or on the over-the-counter market if the Executive (i) is not a controlling
Person of, or a member of a group that controls, such Person, and (ii) does not,
directly or indirectly, beneficially own one percent (1%) or more of any class
of securities of such Person. For purposes of this Section 7(b), “Person” shall
have the meaning ascribed to such terms in Section 3(a)(9) of the Exchange Act
and used in Sections 13(d) and 14(d) thereof, including a “group” as described
in Section 13(d) thereof.

 

10

 

 

8.           Confidentiality.

 

As a material part of the consideration for the Corporation’s commitment to the
terms of this Agreement, the Executive hereby agrees that the Executive will not
at any time (whether during or after the Executive’s employment with the
Corporation), other than in the course of the Executive’s duties hereunder, or
unless compelled by lawful process after written notice to the Corporation of
such notice along with sufficient time for the Corporation to try and overturn
such lawful process, disclose or use for the Executive’s own benefit or purposes
or the benefit or purposes of any other person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise, any trade secrets, or other confidential data or information
relating to customers, development programs, costs, marketing, trading,
investment, sales activities, promotion, credit and financial data, financing
methods, or plans of any entity within the Company Group; provided, however,
that the foregoing shall not apply to information which is generally known to
the industry or the public, other than as a result of the Executive’s breach of
this covenant. The Executive further agrees that the Executive will not retain
or use for his own account, at any time, any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of any entity within the Company Group.

 

9.           Inventions and Developments.

 

(a)          All inventions, policies, systems, developments or improvements
conceived, designed, implemented and/or made by the Executive, either alone or
in conjunction with others, at any time or at any place during the Period of
Employment, whether or not reduced to writing or practice during such Period of
Employment, which directly or indirectly relate to the business of any entity
within the Company Group, or which were developed or made in whole or in part
using the facilities and/or capital of any entity within the Company Group,
shall be the sole and exclusive property of the Company Group. The Executive
shall promptly give notice to the Corporation of any such invention,
development, patent or improvement, and shall at the same time, without the need
for any request by any person or entity within the Company Group, assign all of
the Executive’s rights to such invention, development, patent and/or improvement
to the Company Group. The Executive shall sign all instruments necessary for the
filing and prosecution of any applications for, or extensions or renewals of,
letters patent of the United States or any foreign country that any entity in
the Company Group desires to file.

 

(b)          All copyrightable work by the Executive during the Period of
Employment that relates to the business of any entity in the Company Group is
intended to be “work made for hire” as defined in Section 101 of the Copyright
Act of 1976, and shall be the property of the Company Group. If the copyright to
any such copyrightable work is not the property of the Company Group by
operation of the law, the Executive will, without further consideration, assign
to the Company Group all right, title and interest in such copyrightable work
and will assist the entities in the Company Group and their nominees in every
way, at the Company Group’s expense, to secure, maintain and defend the Company
Group’s benefit copyrights and any extensions and renewals thereof on any and
all such work including translations thereof in any and all countries, such work
to be and to remain the property of the Company Group whether copyrighted or
not.

 

11

 

 

10.         Anti-Solicitation.

 

In light of the amount of sensitive and confidential information involved in the
discharge of the Executive’s duties, and the harm to the Corporation that would
result if such knowledge or expertise were disclosed or made available to a
competitor, and as a reasonable step to help protect the confidentiality of such
information, the Executive promises and agrees that during the Period of
Employment and for a period of two (2) years thereafter, the Executive will not,
directly or indirectly, individually or as a consultant to, or as an employee,
officer, shareholder, director or other owner or participant in any business,
influence or attempt to influence any customers, vendors, suppliers, joint
venturers, associates, consultants, agents, or partners of any entity within the
Company Group, either directly or indirectly, to divert their business away from
the Company Group, to any individual, partnership, firm, corporation or other
entity then in competition with the business of any entity within the Company
Group, and he will not otherwise materially interfere with any business
relationship of any entity within the Company Group.

 

11.         Soliciting Employees.

 

In light of the amount of sensitive and confidential information involved in the
discharge of the Executive’s duties, and the harm to the Corporation that would
result if such knowledge or expertise were disclosed or made available to a
competitor, and as a reasonable step to help protect the confidentiality of such
information, the Executive promises and agrees that during the Period of
Employment and for a period of two (2) years thereafter, the Executive will not,
directly or indirectly, individually or as a consultant to, or as an employee,
officer, shareholder, director, or other owner of or participant in any
business, solicit (or assist in soliciting) any person who is then, or any time
within six (6) months prior thereto was, an employee of an entity within the
Company Group, who earned annually $25,000 or more as an employee of such entity
during the last six (6) months of his or her own employment to work for (as an
employee, consultant or otherwise) any business, individual, partnership, firm,
corporation, or other entity whether or not engaged in competitive business with
any entity in the Company Group.

 

12.         Return of Property.

 

The Executive agrees to truthfully and faithfully account for and deliver to the
Corporation all property belonging to the Corporation, any other entity in the
Company Group, or any of their respective affiliates, which the Executive may
receive from or on account of the Corporation, any other entity in the Company
Group, or any of their respective affiliates, and upon the termination of the
Period of Employment, or the Corporation’s demand, the Executive shall
immediately deliver to the Corporation all such property belonging to the
Corporation, any other entity in the Company Group, or any of their respective
affiliates.

 

13.         Withholding Taxes.

 

Notwithstanding anything else herein to the contrary, the Corporation may
withhold (or cause there to be withheld, as the case may be) from any amounts
otherwise due or payable under or pursuant to this Agreement such federal, state
and local income, employment, or other taxes as may be required to be withheld
pursuant to any applicable law or regulation.

 

12

 

 

14.         Cooperation in Litigation.

 

The Executive agrees that, during the Period of Employment and after the
termination of Executive’s employment he will reasonably cooperate with the
Corporation, subject to his reasonable personal and business schedules, in any
litigation which arises out of events occurring prior to the termination of his
employment, including but not limited to, serving as a witness or consultant and
producing documents and information relevant to the case or helpful to the
Corporation. The Corporation agrees to reimburse the Executive for all
reasonable costs and expenses he incurs in connection with his obligations under
this Section 14 and, in addition, to reasonably compensate the Executive for
time actually spent in connection therewith following the termination of his
employment with the Corporation.

 

15.         Assignment.

 

This Agreement is personal in nature and neither of the parties hereto shall,
without the consent of the other, assign or transfer this Agreement or any
rights or obligations hereunder; provided, however, that in the event of a
merger, consolidation, or transfer or sale of all or substantially all of the
assets of the Corporation with or to any other individual(s) or entity, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties and obligations of the Corporation hereunder.

 

16.         Number and Gender.

 

Where the context requires, the singular shall include the plural, the plural
shall include the singular, and any gender shall include all other genders.

 

17.         Section Headings.

 

The section headings of, and titles of paragraphs and subparagraphs contained
in, this Agreement are for the purposes of convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation thereof.

 

18.         Governing Law.

 

This Agreement, and all questions relating to its validity, interpretation,
performance and enforcement, as well as the legal relations hereby created
between the parties hereto, shall be governed by and construed under, and
interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary. This Agreement is intended to comply with Section 409A of the Code
and the regulations promulgated thereunder.

 

19.         Severability.

 

If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of this
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

 

13

 

 

20.         Entire Agreement.

 

This Agreement replaces and supersedes prior employment agreements, including
your offer letter dated January 29, 2013 as amended on May 23, 2013. This
Agreement embodies the entire agreement of the parties hereto respecting the
matters within its scope. This Agreement supersedes all prior and
contemporaneous agreements of the parties hereto that directly or indirectly
bears upon the subject matter hereof. Any prior negotiations, correspondence,
agreements, proposals or understandings relating to the subject matter hereof
shall be deemed to have been merged into this Agreement, and to the extent
inconsistent herewith, such negotiations, correspondence, agreements, proposals,
or understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.

 

21.         Modifications.

 

This Agreement may not be amended, modified, or changed (in whole or in part),
except by a formal, definitive written agreement expressly referring to this
Agreement, which agreement is executed by both of the parties hereto.

 

22.         Waiver.

 

Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power, or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power, or privilege, nor shall any waiver of any right, remedy, power,
or privilege with respect to any occurrence be construed as a waiver of such
right, remedy, power, or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

23.         Resolution of Disputes.

 

(a)          Any controversy arising out of or relating to the Executive’s
employment (whether or not before or after the expiration of the Period of
Employment), any termination of the Executive’s employment, this Agreement or
the enforcement or interpretation of this Agreement, or because of an alleged
breach, default, or misrepresentation in connection with any of the provisions
of this Agreement, including (without limitation) any state or federal statutory
claims, shall be submitted to arbitration in Santa Rosa, California, before a
sole arbitrator (the “Arbitrator”) selected from judicial arbitration mediation
services (“JAMS”), or if JAMS is no longer able to supply the arbitrator, such
arbitrator shall be selected from the American Arbitration Association (“AAA”),
and shall be conducted in accordance with the provisions of California Code of
Civil Procedure §§ 1280 et. seq. as the exclusive remedy of such dispute;
provided, however, that provisional injunctive relief may, but need not, be
sought in a court of law while arbitration proceedings are pending, and any
provisional injunctive relief granted by such court shall remain effective until
the matter is finally determined by the Arbitrator. Final resolution of any
dispute through arbitration may include any remedy or relief that the Arbitrator
deems just and equitable, including any and all remedies provided by applicable
state or federal statutes. At the conclusion of the arbitration, the Arbitrator
shall issue a written decision that sets forth the essential findings and
conclusions upon which the Arbitrator’s award or decision is based. Any award or
relief granted by the Arbitrator hereunder shall be final and binding on the
parties hereto and may be enforced by any court of competent jurisdiction.

 

14

 

 

(b)          The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with any of the matters referenced in the
first sentence of Section 23(a).

 

(c)          The parties agree that the Corporation shall be responsible for
payment of the forum costs of any arbitration hereunder, including the
Arbitrator’s fee. The parties further agree that in any proceeding with respect
to such matters, the prevailing party will be entitled to recover its reasonable
attorney’s fees and costs from the non-prevailing party (other than forum costs
associated with the arbitration which in any event shall be paid by the
Corporation).

 

(d)          Without limiting the remedies available to the parties and
notwithstanding the foregoing provisions of this Section 23, the Executive and
the Corporation acknowledge that any breach of any of the covenants or
provisions contained in Sections 5.6 and 7 through 12 could result in
irreparable injury to either of the parties hereto for which there might be no
adequate remedy at law, and that, in the event of such a breach or threat
thereof, the non-breaching party shall be entitled to obtain a temporary
restraining order and/or a preliminary injunction and a permanent injunction
restraining the other party hereto from engaging in any activities prohibited by
any covenant or provision in Sections 5.6 and 7 through 12 or such other
equitable relief as may be required to enforce specifically any of the covenants
or provisions of Sections 5.6 and 7 through 12.

 

24.         Notices.

 

(a)          All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly received if (i) delivered by hand or by courier, effective upon
delivery (ii) given by facsimile or electronic version, when transmitted if
transmitted on a business day and during normal business hours of the recipient,
and otherwise delivered on the next business day following transmission; or
(iii) sent by registered or certified mail, postage prepaid, return receipt
requested, five (5) business days after being deposited in the U.S. mails. Any
notice shall be duly addressed to the parties as follows:

 

(i)           if to the Corporation:

 

Ruthigen, Inc.

2455 Bennett Valley Road, Suite C116

Santa Rosa, CA 95404

Attn: Chief Executive Officer



Fax: 707-676-1686

 

(ii)          If to the Executive:

 

Sameer Harish



At the address on file with the Corporation

 

(b)          Any party may alter the address to which communications or copies
are to be sent by giving notice of such change of address in conformity with the
provisions of this Section 24 for the giving of notice.

 

15

 

 

25.         Legal Counsel; Mutual Drafting.

 

Each party recognizes that this is a legally binding contract and acknowledges
and agrees that they have had the opportunity to consult with legal counsel of
their choice. Each party has cooperated in the drafting, negotiation and
preparation of this Agreement. Hence, in any construction to be made of this
Agreement, the same shall not be construed against either party on the basis of
that party being the drafter of such language.

 

26.         Provisions that Survive Termination.

 

The provisions of 5.3, 5.4, 5.5, 5.6, 5.7 and 7 through 25, 27, and this Section
26 shall survive any termination of the Period of Employment.

 

27.         Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original as against any party whose signature appears
thereon, and all of which together shall constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
hereon as the signatories. Photographic copies of such signed counterparts may
be used in lieu of the originals for any purpose.

 

[Signature Page Follows]

 

16

 

 

IN WITNESS WHEREOF, the Corporation and the Executive have executed this
Agreement as of the Effective Date.

 

  CORPORATION       Ruthigen, Inc.,   a Delaware corporation       By:  /s/ Greg
French   Name: Greg French   Title: Chairman of the Compensation Committee of
the Board of Directors of Ruthigen, Inc.         EXECUTIVE       /s/ Sameer
Harish   Sameer Harish

 

17

 

 

EXHIBIT A – SECTION 1.3 DISCLOSURE SCHEDULE

 

None.

 

Exhibit A

 

 

EXHIBIT B – SECTION 5.7 EXCISE TAX GROSS-UP

 

B.1     Equalization Payment. If any payment, distribution, transfer, or benefit
(including, without limitation, any amounts received or deemed received by the
Executive within the meaning of any provision of the Internal Revenue Code of
1986, as amended (the “Code”), or by the Executive as a result of (and not by
way of limitation) any automatic vesting, lapse of restrictions and/or
accelerated target or performance achievement provisions, or otherwise,
applicable to outstanding grants or awards to the Executive under any of the
Corporation’s incentive plans) by the Corporation or a successor, or by a direct
or indirect subsidiary or affiliate of the Corporation (or any successor or
affiliate of any of them, and including any benefit plan of any of them),
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (collectively, the “Total Payments”), is subject to
the excise tax imposed under Section 4999 of the Code or any similar or
successor tax (the “Excise Tax”), the Corporation shall pay in cash to Executive
an additional amount (the “Gross-Up Payment”) such that the net amount retained
by the Executive after the deduction of any Excise Tax upon the Gross-Up
Payment(s) provided by this Section B.1 shall be equal to such Total Payments
had they not been subject to the Excise Tax. Such Gross-Up Payment shall be paid
by the Corporation, according to the terms of this Agreement, to the Executive
by the end of the taxable year following the taxable year in which the Executive
pays the Excise Tax.

 

B.2     Calculation of Gross-Up Payment. The determination of whether a Gross-Up
Payment is required pursuant to this Exhibit B and the amount of any such
Gross-Up Payment shall be determined in writing (the “Determination”) by a
nationally-recognized certified public accounting firm selected by the
Corporation (the “Accounting Firm”). The Accounting Firm shall provide its
Determination in writing, together with detailed supporting calculations and
documentation and any assumptions used in making such computation, to the
Corporation and the Executive on or prior to the change of control event (within
the meaning of Section 280G of the Code). Within twenty (20) days following
delivery of the Accounting Firm’s Determination, the Executive shall have the
right, at the Corporation’s expense, to obtain the opinion of an “outside
counsel,” which opinion need not be unqualified, which sets forth: (i) the
amount of the Executive’s “annualized includible compensation for the base
period” (as defined in Code Section 280G(d) (1)); (ii) the present value of the
Total Payments made to the Executive; (iii) the amount and present value of any
“excess parachute payment;” and (iv) detailed supporting calculations and
documentation and any assumptions used in making such computations. The opinion
of such outside counsel shall be supported by the opinion of a
nationally-recognized certified public accounting firm and, if necessary or
required by the Corporation, a firm of nationally-recognized executive
compensation consultants. The Executive shall also have the right to obtain such
an opinion of outside counsel in the event that the Corporation has not timely
submitted the initial determination to the Accounting Firm as provided above
(including, without limitation, in the event that the Corporation does not
submit such a determination to the Accounting Firm following an event in
connection with which the Executive reasonably believes that he may be entitled
to a Gross-Up Payment). The outside counsel’s opinion shall be binding upon the
Corporation and the Executive and shall constitute the “Determination” for
purposes of this Exhibit B instead of the initial determination by the
Accounting Firm. The Corporation shall pay (or to the extent paid by the
Executive, reimburse the Executive for) the certified public accounting firm’s
and, if applicable, the executive compensation consultant’s reasonable and
customary fees for rendering such opinion. For purposes of this Section B.2,
“outside counsel” means a licensed attorney selected by the Executive who is
recognized in the field of executive compensation and has experience with
respect to the calculation of the Excise Tax; provided the Corporation must
approve the Executive’s selection, which approval shall not be unreasonably
withheld.

 

Exhibit B-1

 

 

B.3     Computation Assumptions. For purposes of determining whether any Total
Payments will be subject to Excise Tax, and the amount of any Excise Tax:

 

(a)Any other payments, benefits and/or amounts received or to be received by the
Executive in connection with or contingent upon any change in the ownership or
effective control of the Corporation or any change in the ownership of a
substantial portion of the Corporation’s assets or termination of the
Executive’s employment (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Corporation, or with any Person
(as defined below) whose actions result in such a change or any Person
affiliated with the Corporation or such Persons) shall be combined to determine
whether the Executive has received any “parachute payment” within the meaning of
Section 280G(b)(2) of the Code, and if so, the amount of any “excess parachute
payments” within the meaning of Section 280G(b)(1) that shall be treated as
subject to Excise Tax, unless in the opinion of the person or firm rendering the
Determination, such other payments, or such excess parachute payments represent
reasonable compensation for services actually rendered without the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax. For purposes of this Section B.3(a), “Person” shall have the meaning
ascribed to such terms in Section 3(a)(9) of the Exchange Act and used in
Sections 13(d) and 14(d) thereof, including a “group” as defined in Section
13(d) thereof);

 

(b)The value of any non-cash benefits or any deferred payment or benefit shall
be determined by the person or firm rendering the Determination in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code;

 

(c)The compensation and benefits provided for in Section 5 of this Agreement,
and any other compensation earned prior to the termination of the Executive’s
employment pursuant to the Corporation’s compensation programs (if such payments
would have been made in the future in any event, even though the timing of such
payment is triggered by a change in the ownership or effective control of the
Corporation or any change in the ownership of a substantial portion of the
Corporation’s assets or a termination of the Executive’s employment), shall for
purposes of the calculation pursuant to this Section B.3 be deemed to be
reasonable; and

 

Exhibit B-2

 

 

(d)The Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made. Furthermore, the computation of the Gross-Up
Payment shall assume (and adjust for the fact) that (i) there is a loss of
miscellaneous itemized deductions under Section 67 of the Code (or analogous
federal or state provisions) on account of the Gross-Up Payment and (ii) a loss
of itemized deductions under Section 68 of the Code (or analogous federal or
state provisions) on account of the Gross-Up Payment. The computation of the
Gross-Up Payment shall take into account any reduction in the Gross-Up Payment
due to the Executive’s share of the hospital insurance portion of FICA and any
state withholding taxes (other than any state withholding tax for income tax
liability). The computation of the state and local income taxes applicable to
the Gross-Up Payment shall be based on the highest marginal rate of taxation in
the state and locality of the Executive’s residence on the date the Executive’s
employment terminates, and shall take into account the maximum reduction in
federal income taxes that could be obtained from the deduction of such state and
local taxes.

 

(e)It is the intent of the parties that the amounts payable under this Agreement
and the Corporation’s and the Executive’s exercise of authority or discretion
hereunder shall comply with and avoid the imputation of any tax, penalty, or
interest under Section 409A of the Code. This Agreement and this Exhibit B shall
be construed in interpretation with that intent.

 

B.4     Executive’s Obligation to Notify Corporation. The Executive shall
promptly notify the Corporation in writing of any claim by the Internal Revenue
Service (or any successor thereof) or any state or local taxing authority
(individually or collectively, the “Taxing Authority”) that, if successful,
would require the payment by the Corporation of a Gross-Up Payment in excess of
any Gross-Up Payment as originally set forth in the Determination. If the
Corporation notifies the Executive in writing that it desires to contest such
claim, the Executive shall: (a) give the Corporation any information reasonably
requested by the Corporation relating to such claim; (b) take such action in
connection with contesting such claim as the Corporation shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney selected by the
Corporation that is reasonably acceptable to the Executive; (c) cooperate with
the Corporation in good faith in order to effectively contest such claim; and
(d) permit the Corporation to participate in any proceedings relating to such
claim; provided that the Corporation shall bear and pay directly all attorneys
fees, costs and expenses (including additional interest, penalties and additions
to tax) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for all taxes (including, without
limitation, income and excise taxes), interest, penalties, and additions to tax
imposed in relation to such claim and in relation to the payment of such costs
and expenses or indemnification. Without limitation on the foregoing provisions
of this Section B.4, and to the extent its actions do not unreasonably interfere
with or prejudice the Executive’s disputes with the Taxing Authority as to other
issues, the Corporation shall control all proceedings taken in connection with
such contest and, in its reasonable discretion, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the Taxing
Authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax, interest or penalties claimed and sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Corporation shall determine; provided, however, that if the Corporation directs
Executive to pay such claim and sue for a refund, the Corporation shall advance
an amount equal to such payment to the Executive, on an interest-free basis, and
shall indemnify and hold the Executive harmless, on an after-tax basis, from all
taxes (including, without limitation, income and excise taxes), interest,
penalties and additions to tax imposed with respect to such advance or with
respect to any imputed income with respect to such advance, as any such amounts
are incurred; and, further, provided that any extension of the statute of
limitations relating to payment of taxes, interest, penalties or additions to
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount; and,
provided, further, that any settlement of any claim shall be reasonably
acceptable to the Executive and the Corporation’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may be, any other issues.

 

Exhibit B-3

 

 

B.5     Subsequent Recalculation. In the event of a binding or uncontested
determination by the Taxing Authority that adjusts the computation set forth in
the Determination so that the Executive did not receive the greatest net benefit
required pursuant to Section B.1, the Corporation shall reimburse the Executive
as provided herein for the full amount necessary to place the Executive in the
same after-tax position as he would have been in had no Excise Tax applied. In
the event of a binding or uncontested determination by the Taxing Authority that
adjusts the computation set forth in the Determination so that the Executive
received a payment or benefit in excess of the amount required pursuant to
Section B.1, then the Executive shall promptly pay to the Corporation (without
interest) the amount of such excess.

 

Exhibit B-4

 

 

Exhibit C – RELEASE OF CLAIMS

 

Capitalized terms used but not defined in this release of claims (the “Release”)
will have the meanings given to them in the Employment Agreement dated May __,
2014, between Ruthigen, Inc. (the “Corporation”) and Sameer Harish.

 

For and in consideration of the severance benefits to be provided to me pursuant
to the Employment Agreement, and for other good and valuable consideration, I,
on behalf of myself, my descendants, dependents, heirs, executors,
administrators, assigns, and successors, and each of them, hereby release,
discharge and covenant not to sue, the Corporation, its parent (if any), the
Corporation’s subsidiaries and affiliates, past and present, each of them, as
well as its and their trustees, directors, officers, agents, attorneys,
insurers, employees, shareholders, members, representatives, assigns, and
successors, past and present, and each of them (the “Corporation Releasees”),
with respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which I may then own or hold, or I at any time theretofore owned or
held, or may in the future hold as against any or all of said Corporation
Releasees, arising out of or in any way connected with the Employment Agreement,
my employment relationship with each and every member of the Company Group (as
defined in Section 7) with which I have had such a relationship, or the
termination of my employment or any other transactions, occurrences, acts or
omissions or any loss, damage, or injury whatever, known or unknown, suspected
or unsuspected, resulting from any act or omission by or on the part of said
Corporation Releasees, or any of them, committed or omitted prior to the date of
such Release including, without limiting the generality of the foregoing, any
claim under Section 1981 of the Civil Rights Act of 1866, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the California Fair
Employment and Housing Act, the California Family Rights Act, any other claim
under any other federal, state, or local law or regulation, and any other claim
for severance pay, bonus or incentive pay, sick leave, holiday pay, vacation
pay, life insurance, health or medical insurance or any other fringe benefit,
medical expenses or disability (except that such Release shall not constitute a
release of any Corporation obligation to me that may be due to me pursuant to
Section 5.3(b) of the Employment Agreement upon the Corporation’s receipt of
such Release).

 

I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph.

 

I represent and warrant that I have not theretofore assigned or transferred to
any other person or entity, other than the Corporation, any released matter or
any part or portion thereof and I will defend, indemnify and hold harmless the
Corporation and the Corporation Releasees from and against any claim (including
the payment of attorneys’ fees and costs actually incurred whether or not
litigation is commenced) that is directly or indirectly based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.

 

Exhibit C-1

 

 

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a federal statute that, among other
things, prohibits discrimination on the basis of age in employment and employee
benefit plans.

 

I acknowledge that I have been given at least [21]/[45]1 days in which to
consider this Release. I acknowledge further that the Corporation has advised me
to consult with an attorney of my choice before signing this Release, and I have
had sufficient time to consider the terms of this Release. I represent and
acknowledge that if I execute this Release before [21]/[45] days have elapsed, I
do so knowingly, voluntarily, and upon the advice and with the approval of my
legal counsel (if any), and that I voluntarily waive any remaining consideration
period.

 

I understand that after executing this Release, I have the right to revoke it
within seven days after its execution. I understand that this Release will not
become effective and enforceable unless the seven-day revocation period passes
and I do not revoke the Release in writing. I understand that this Release may
not be revoked after the seven-day revocation period has passed. I understand
also that any revocation of this Release must be made in writing and delivered
to the Corporation at its principal place of business within the seven-day
period.

 

This Release will become effective, irrevocable, and binding on the eighth day
after its execution, so long as I have not timely revoked it as set forth above.
I understand and acknowledge that I will not be entitled to any severance
benefits unless this Release is effective on or before the date that is [21/45]
days following the date of my termination of employment.

 

I hereby agree to waive any and all claims to re-employment with the any member
of the Company Group and affirmatively agree not to seek further employment with
the any member of the Company Group.

 

The provisions of this Release will be binding upon my heirs, executors,
administrators, legal representatives, and assigns. If any provision of this
Release will be held by any court of competent jurisdiction to be illegal, void,
or unenforceable, such provision will be of no force or effect. The illegality
or unenforceability of such provision, however, will have no effect upon and
will not impair the enforceability of any other provision of this Release.

 

This Release will be governed in accordance with the laws of the State of
California, without reference to the principles of conflicts of law. Any dispute
or claim arising out of or relating to this Release shall be submitted to
arbitration in Santa Rosa, California, before a sole arbitrator (the
“Arbitrator”) selected from judicial arbitration mediation services (“JAMS”), or
if JAMS is no longer able to supply the arbitrator, such arbitrator shall be
selected from the American Arbitration Association (“AAA”), and shall be
conducted in accordance with the provisions of California Code of Civil
Procedure §§ 1280 et. seq. as the exclusive remedy of such dispute; provided,
however, that provisional injunctive relief may, but need not, be sought in a
court of law while arbitration proceedings are pending, and any provisional
injunctive relief granted by such court shall remain effective until the matter
is finally determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief that the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction.

 



 

1         To be selected based on whether applicable termination was “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967).

 

Exhibit C-2

 

 

The parties acknowledge and agree that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with this Release.

 

The parties agree that the Corporation shall be responsible for payment of the
forum costs of any arbitration hereunder, including the Arbitrator’s fee. The
parties further agree that in any proceeding with respect to such matters, the
prevailing party will be entitled to recover its reasonable attorney’s fees and
costs from the non-prevailing party (other than forum costs associated with the
arbitration which in any event shall be paid by the Corporation).

 

  CORPORATION       Ruthigen, Inc.,   a Delaware corporation       By:   Name:
Hojabr Alimi   Title: Chief Executive Officer and Chairman of the Board of
Directors of Ruthigen, Inc.

 

      Sameer Harish           Date

 

Exhibit C-3

 